Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the FRAM storage device to be provided in the attachment plug, which appears to contradict claims 3 and 10-14 which recite the FRAM device in the cable, on a housing of the instrument or on a shaft of the instrument.  It is not clear how the FRAM device could be mounted in the attachment plug, and then also in those other claimed locations that are not the attachment plug. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Denen et al (5,400,267) in view of the teaching of Gazdzinski (2001/0051766).
Denen et al provides a surgical instrument (10) comprising a storage device (30) for recognizing or detecting the surgical instrument (col. 3, lines 15-35, for example).  Denen et al disclose storing various information including manufacturing/treatment  history (i.e. tracks time of use and operating history as in col. 2, lines 40-67).  The memory/storage device (30) may be located in the handle (Figure 1), or may be located within the attachment plug (Figure 2). Denen et al teach the storage device may be any of a number of memory devices (col. 5, lines 1-42, for example), but fail to expressly disclose the use of an RFID tag with a FRAM storage device.
Gazdzinski discloses another medical device that provides a memory for identifying the device.  In particular, Gazdzinski specifically teach that it is known to use RFID tags to identify a medical device (para. [0224]), and further teach that it is known to provide such an RFID tag with a FRAM memory to store information about the device (para. [0228]).  Gazdzinski also teach that various EPROM’s and RAM’s may also be used as the memory component (para. [0228]).  The examiner maintains that Denen et al teach that a wide variety of memory devices are contemplated, and Gazdzinski specifically teach of a known RFID tag having a FRAM memory for identifying a medical device.  
To have provided the Denen et al device with a RFID tag having a FRAM storage device for identifying the surgical instrument and document treatment history would have been an obvious modification for one of ordinary skill in the art, particularly since Gazdzinski specifically teach that a RFID tag having a FRAM storage device is a known alternative to a RAM or EEPROM and is a means to store information about a medical device.
Regarding claim 2, Denen et al disclose the storage device in a shaft of the device (Figure 1).  Regarding claim 3, the attachment plug of Denen is part of the cable, and hence the memory is deemed to be in the cable.  Such an interpretation is consistent with applicant’s disclosure.  Regarding claims 8 and 9, the device may be a bipolar device for coagulating or ablating tissue (col. 7, line 65 to col. 8, line 3).  Regarding claims 10-12, Denen et al disclose the storage device in/on a housing of the surgical instrument (Figure 1). The housing may also be considered a shaft.  Regarding claims 13 and 14, the Denen et al cable is a power cable, and the storage device is mounted on the cable (Figure 2). 
Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive. Initially, it is noted that the Interview Summary of May 18, 2022 merely states that no agreement was reached regarding the prior art of record, and that applicant considered amending the claims to reflect the subject matter shown in Figure 2A.  There was no agreement that locating the FRAM in the attachment plug would distinguish over the applied references.  Clearly, as seen in Figure 2, Denen specifically teaches the memory/storage device may be located in an attachment plug of the cable.  As such, the prior art is deemed to continue to read on the claims as amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/June 2, 2022